U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                        ________________________

                            No. ACM 39675
                        ________________________

                          UNITED STATES
                              Appellee
                                    v.
                      Mathew A. BUJANSZKI
            Senior Airman (E-4), U.S. Air Force, Appellant
                        ________________________

       Appeal from the United States Air Force Trial Judiciary
                       Decided 13 October 2020
                        ________________________

Military Judge: Thomas J. Alford.
Approved sentence: Bad-conduct discharge, confinement for 15 months,
forfeiture of all pay and allowances, and reduction to E-1. Sentence ad-
judged 29 January 2019 by GCM convened at Grand Forks Air Force
Base, North Dakota.
For Appellant: Major Mark J. Schwartz, USAF.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Major Jessica
L. Delaney, USAF; Major Dayle P. Percle, USAF; Major Zachary T.
West, USAF; Mary Ellen Payne, Esquire.
Before POSCH, RICHARDSON, and MEGINLEY, Appellate Military
Judges.
Senior Judge POSCH delivered the opinion of the court, in which Judge
RICHARDSON and Judge MEGINLEY joined.
                        ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                        ________________________
                   United States v. Bujanszki, No. ACM 39675


POSCH, Senior Judge:
    A military judge sitting as a general court-martial convicted Appellant, in
accordance with his pleas and pursuant to the terms of a pretrial agreement
(PTA), of one specification each of wrongful distribution, possession, and trans-
portation of child pornography, 1 and obstructing justice, in violation of Article
134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 134. 2 The military
judge sentenced Appellant to a bad-conduct discharge, confinement for 30
months, forfeiture of all pay and allowances, reduction to the grade of E-1, and
a reprimand. At action, the convening authority disapproved the reprimand,
and in accordance with the sentencing limitation in the PTA, approved only 15
months of confinement and the remaining components of the sentence.
    On appeal, Appellant personally identifies one issue pursuant to United
States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and “requests that the convic-
tion and sentence be set aside”: whether the convening authority abused her
discretion “by denying Appellant’s request to defer adjudged forfeitures of pay
for the benefit of his dependents.” 3 We also consider a second issue: whether
Appellant’s sentence is inappropriately severe in light of Appellant’s state-
ments of fact in a post-trial declaration submitted to this court after the con-
vening authority took action on the sentence.
    We find no error and affirm the findings and the sentence.

                                  I. BACKGROUND
   Appellant’s convictions are founded on his conduct in posting four images
and two videos containing child pornography to a publicly available Internet
website. After Appellant’s conduct came to the attention of agents of the Air




1Appellant was found guilty of one specification of transporting child pornography
using a means of interstate commerce. See 18 U.S.C. § 2252A(a)(1).
2All references in this opinion to the Uniform Code of Military Justice and Rules for
Courts-Martial (R.C.M.) are to the Manual for Courts-Martial, United States (2016
ed.).
3 The single issue Appellant raises in accordance with Grostefon claims that “THE
CONVENING AUTHORITY ABUSED THEIR [SIC] DISCRETION BY DENYING AP-
PELLANT’S REQUEST TO DEFER ADJUDGED FORFEITURES OF PAY FOR THE
BENEFIT OF HIS DEPENDENTS.” Although not consequential to resolving Appel-
lant’s claim, the personal data sheet admitted in the sentencing hearing shows Appel-
lant had no dependents, a fact that counsel for both parties acknowledged on the record
was correct because Appellant’s wife, an enlisted Airman, was not Appellant’s depend-
ent.


                                          2
                 United States v. Bujanszki, No. ACM 39675


Force Office of Special Investigations who questioned Appellant, Appellant de-
leted the email account that was associated with the website.
    The day before Appellant’s trial and sentencing, he was advised of his right
to request deferment of forfeitures of his pay and allowances in a memorandum
prepared by his trial defense counsel. The memorandum was marked as an
appellate exhibit and, upon inquiry by the military judge, Appellant acknowl-
edged receipt of the memorandum on the record. After trial, Appellant was
again advised of his right to request deferment of his sentence, including de-
ferment of forfeitures of pay and allowances, from the convening authority.
    On 20 March 2019, Appellant submitted his request for clemency to the
convening authority. Appellant did not request deferment of forfeitures in that
request. Additionally, there was no provision in the PTA whereby the conven-
ing authority agreed to defer any component of Appellant’s sentence. The con-
vening authority took action on 26 March 2019 without having received any
request for deferment of forfeitures from Appellant personally or from the trial
defense counsel who represented Appellant during the post-trial processing of
Appellant’s case.
    After action, Appellant submitted an undated declaration to this court that
describes the financial, social, and psychological consequences of his conviction
and sentence on his wife, Airman First Class (A1C) DB. Appellant also de-
scribes other hardships he and A1C DB endured after his court-martial that
were not obviously tied to his conviction and sentence. Appellant observes, “It
is unfair that my wife has had to go through so much when she had absolutely
nothing to do with my crime, nor has she done anything wrong.” Appellant’s
declaration explains, “Had the Convening Authority at my court martial
granted my wife[, A1C DB,] my financial deferment, I believe she would’ve
been in a better position to deal with her financial issues, resulting in less
stress, better health, and better duty performance.”
    In Appellant’s motion to attach his declaration to the appellate record, Ap-
pellant’s appellate defense counsel explains that the declaration “serves as
[Appellant’s] statement as to the facts and circumstances” supporting the mat-
ters raised “pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).”

                                II. DISCUSSION
A. Deferment
   1. Law
    Article 57(a)(2), UCMJ, 10 U.S.C. § 857(a)(2), provides in part: “[o]n appli-
cation by an accused, the convening authority may defer a forfeiture of pay or




                                       3
                  United States v. Bujanszki, No. ACM 39675


allowances . . . until the date on which the sentence is approved by the conven-
ing authority.” (Emphasis added). Similarly, Rule for Courts-Martial (R.C.M.)
1101(c)(2) provides:
       Who may defer. The convening authority or, if the accused is no
       longer in the convening authority’s jurisdiction, the officer exer-
       cising general court-martial jurisdiction over the command to
       which the accused is assigned, may, upon written application of
       the accused, at any time after the adjournment of the court-mar-
       tial, defer the accused’s service of a sentence to confinement, for-
       feitures, or reduction in grade that has not been ordered exe-
       cuted.
(Second emphasis added).
   2. Analysis
    In the record before us, Appellant did not request deferment of forfeitures
before the convening authority took action on his sentence. If the sole question
presented for this court’s review is whether the convening authority erred in
failing to grant Appellant’s request for deferment, the answer is that there was
no error because there was no request. There is no legal requirement, much
less legal authority, for a convening authority to defer forfeitures without ap-
plication of an accused. Article 57(a)(2), UCMJ; R.C.M. 1101(c)(2).
    Even if we were to consider Appellant’s undated declaration as intended by
Appellant as a request for deferment, the convening authority has no power to
consider it. Once action is taken and Appellant’s case is docketed with this
court and subject to our Article 66, UCMJ, 10 U.S.C. § 866, review, the conven-
ing authority no longer has jurisdiction over the matter. In United States v.
Montesinos, the United States Court of Appeals for the Armed Forces (CAAF)
articulated that, in a case subject to Article 66, UCMJ, review, “the convening
authority loses jurisdiction of the case once he has published his action . . .; and
from that point on, jurisdiction is in the [appellate court]. The only further
contact that the convening authority has with the case occurs in the event of a
remand . . . .” 28 M.J. 38, 42 (C.M.A. 1989). Thus, we decline to consider Ap-
pellant’s undated declaration as a request for deferment because it was not
submitted to the convening authority for consideration before action was taken
on the sentence.
B. Post-trial Declaration
    Appellant does not contend that his sentence is inappropriately severe.
However, in support of Appellant’s claim that the convening authority erred
by failing to grant, sua sponte, a deferment of Appellant’s pay, Appellant puts
forward an additional contention in his Grostefon brief that this court rely on



                                         4
                    United States v. Bujanszki, No. ACM 39675


the information Appellant includes in his post-trial declaration to determine if
Appellant’s sentence is inappropriately severe:
        Under Article 66, UCMJ, a Court of Criminal Appeals “may af-
        firm only such findings of guilty and the sentence or such part
        or amount of the sentence, as it finds correct in law and fact and
        determines, on the basis of the entire record, should be ap-
        proved.” United States v. Bowhall, [No. 20170357,] 2019 CCA
        LEXIS 67[, at *12] (A. Ct. Crim. App. [13 Feb.] 2019) [(unpub.
        op.) (quoting Article 66(c), UCMJ, 10 U.S.C. § 866(c)), rev. de-
        nied, 79 M.J. 224 (C.A.A.F. 2019)]. As such, [this court] must con-
        sider [A]ppellant’s post-trial submissions in our review. “[S]en-
        tence appropriateness involves the judicial function of assuring
        that justice is done and that the accused gets the punishment he
        deserves[. C]lemency involves bestowing mercy—treating an ac-
        cused with less rigor than he deserves . . . .” United States v.
        Healy, 26 M.J. 394, 395 (C.M.A. 1988).
(Emphasis added). We consider, then, whether Article 66(c), UCMJ, counte-
nances consideration of information in Appellant’s post-trial declaration as
part of our review for sentence appropriateness. 4 We conclude that this court
lacks the authority to consider Appellant’s declaration for this purpose.
    1. Law
    We “may affirm only such findings of guilty and the sentence or such part
or amount of the sentence, as [we] find correct in law and fact and determine[ ],
on the basis of the entire record, should be approved.” Article 66(c), UCMJ. “We
assess sentence appropriateness by considering the particular appellant, the
nature and seriousness of the offense[s], the appellant’s record of service, and
all matters contained in the record of trial.” United States v. Anderson, 67 M.J.
703, 705 (A.F. Ct. Crim. App. 2009) (per curiam) (citations omitted). While we
have great discretion in determining whether a particular sentence is appro-
priate, we are not authorized to engage in exercises of clemency. United States
v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).
   In United States v. Jessie, the CAAF observed that some of the court’s prec-
edents hold that Courts of Criminal Appeals (CCAs) “may consider only what

4 We consider this issue even though Appellant’s appellate defense counsel who as-
sisted Appellant with his Grostefon submission did not comply with the form for sub-
mission of such issues. See JT. CT. CRIM. APP. R. 18(b) (effective 1 Jan. 2019) (“Issues
raised pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), shall comply
with Service Court rules and counsel shall articulate Grostefon issues with particular-
ity.” (emphasis added)); see also United States v. Healy, 26 M.J. 394, 397 (C.M.A. 1988)
(“Grostefon did not signal abolition of basic rules of appellate practice and procedure.”).


                                            5
                   United States v. Bujanszki, No. ACM 39675


is in the record” when reviewing a sentence under Article 66(c). 79 M.J 437,
440 (C.A.A.F. 2020) (citation omitted). The CAAF noted that the leading case
for these precedents is United States v. Fagnan, 30 C.M.R. 192 (C.M.A. 1961),
in which the appellant asked the Army Board of Review to reject his punitive
discharge based on “a favorable psychiatric assessment and a favorable report
regarding his conduct while in confinement.” Jessie, 79 M.J. at 441 (citing
Fagnan, 30 C.M.R. at 193). The Board of Review declined to consider these
documents, explaining that because the submission “concerns matters which
occurred months after the convening authority acted upon the sentence and
forwarded the record of trial, it is not a part of the record subject to review
under Article 66.” Id. (quoting Fagnan, 30 C.M.R. at 193). The United States
Court of Military Appeals, the predecessor to the CAAF, affirmed, holding that
under Article 66(c), UCMJ, “the board of review is expressly restricted by Con-
gress to the ‘entire record’ in assessing the appropriateness of the sentence.”
Id. (quoting Fagnan, 30 C.M.R. at 194). The Jessie court reiterated the reason-
ing in Fagnan that “if military justice proceedings are to be ‘truly judicial in
nature,’ then the appellate courts cannot ‘consider information relating to the
appropriateness of sentences when it has theretofore formed no part of the rec-
ord.’” Id. (quoting Fagnan, 30 C.M.R. at 195).
    2. Analysis
    In Jessie, our superior court concluded that “Fagnan established a clear
rule that the CCAs may not consider anything outside of the ‘entire record’
when reviewing a sentence under Article 66(c), UCMJ.” Id. (citation omitted).
The “entire record” 5 restriction would apply to Appellant’s post-trial declara-
tion submitted to this court after the convening authority took action. Thus,
we cannot consider Appellant’s new statements of fact about the hardships of
his conviction and sentence as part of our sentence appropriateness review for
the same reason that the Army Board of Review could not consider appellant’s
psychiatric assessment and confinement report in Fagnan.
   Following this court’s Article 66(c), UCMJ, mandate to approve only so
much of a sentence that, “on the basis of the entire record, should be approved,”
we conclude the record contains no support to grant sentencing relief on the
basis of information Appellant submitted in his post-trial declaration after the




5 See R.C.M. 1103(b)(2) (contents of the record) and R.C.M. 1103(b)(3) (matters at-
tached to the record). In addition, the “entire record” includes briefs and arguments
that appellate counsel and an appellant personally present regarding matters that are
already in the record of trial, R.C.M. 1103(b)(2), or have been attached to the record of
trial under R.C.M. 1103(b)(3). See United States v. Jessie, 79 M.J. 437, 440–41
(C.A.A.F. 2019) (citing United States v. Healy, 26 M.J. at 396).


                                           6
                 United States v. Bujanszki, No. ACM 39675


convening authority took action on the sentence that formed no part of the rec-
ord. We further find Appellant’s sentence is appropriate on the basis of the
entire record, and thus, in accordance with our statutory mandate, we deter-
mine that it should be approved.

                               III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and sentence are AFFIRMED.


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                       7